Citation Nr: 0911390	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  05-23 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension  

2.  Entitlement to service connection for a heart disorder.  

3.  Entitlement to service connection for abdominal aortic 
aneurysm.  

4.  Entitlement to an effective date, prior to April 4, 2006, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).  

5.  Entitlement to an initial evaluation in excess of 0 
percent for asbestos-related pleural disease.  

6.  Entitlement to an initial evaluation in excess of 0 
percent for a bilateral hearing loss disability.  

7.  Entitlement to a total rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from December 1941 to 
November 1945.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the St. Louis, 
Missouri, VA Regional Office (RO).  

The issues of entitlement to service connection for 
hypertension, a heart disorder, and abdominal aortic 
aneurysm, and the evaluation of asbestos-related pleural 
plaques are being remanded and are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  The 
issue in regard to TDIU is deferred pending additional 
development.  


FINDINGS OF FACT

1.  The Veteran's claim in regard to service connection for 
PTSD was received on April 4, 2006.

2.  The Veteran's bilateral hearing loss disability is 
manifested by a numeric rating of I on the right and I on the 
left.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date, prior to April 4, 
2006, for service connection for PTSD have not been met.  38 
U.S.C.A. § 5110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.151, 
3.155, 3.400(b)(2)) (2008).

2.  The criteria for a rating in excess of 0 percent for a 
bilateral hearing loss disability have not been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.85, 
4.86, Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.  However, although this 
notice is no longer required, the Board notes that the 
Veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claims.  The 
January 2006, March 2006 and November 2007 letter told him to 
provide any relevant evidence in his possession.  See 
Pelegrini, 18 Vet. App. at 120.  

In regard to the issue pertaining to a bilateral hearing loss 
disability, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court held that, upon receipt of an application for a 
service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided, in April 2003, before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

In the claimant's November 2006 notice of disagreement, the 
claimant took issue with the initial 0 percent disability 
rating and is presumed to be seeking the maximum benefits 
available under the law.  Id.; see also AB v. Brown, 6 Vet. 
App. 35 (1993).  Therefore, in accordance with 38 U.S.C.A. 
§§ 5103A and 7105(d), the RO properly issued a September 2007 
statement of the case which contained, in pertinent part, the 
pertinent criteria for establishing a higher rating.  See 
38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the 
procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) 
and 7105(d), as well as the regulatory requirements in 
38 C.F.R. § 3.103(b).  See also Dingess/Hartman.  The 
claimant was allowed a meaningful opportunity to participate 
in the adjudication of the claims.  Thus, there is prejudice 
to the claimant.  See Overton v. Nicholson, 20 Vet. App. 427, 
439-444 (2006).

There is no objective evidence indicating that there has been 
a material change in the service-connected bilateral hearing 
loss disability since the claimant was last examined.  
38 C.F.R. § 3.327(a).  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  See VAOPGCPREC 11-95.  The July 2007 VA 
examination report is thorough and supported by the VA 
records. The examination in this case is adequate upon which 
to base a decision.  The records satisfy 38 C.F.R. § 3.326.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case).  

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
veteran.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F. 3d 
at 889.  

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Sanders; see also Simmons v. 
Nicholson, 487 F. 3d 892 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  

The Veteran was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in 2006.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

Criteria & Analysis

I.  PTSD

As reflected in correspondence from his representative, 
received in March 2009, the Veteran asserts that he is 
entitled to an effective date of September 6, 2005 for the 
grant of service connection for PTSD.  He contends that his 
correspondence, received in September 2005, demonstrated an 
intent to apply for service connection for PTSD.  

Under 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400(b)(2), the 
effective date for an award of disability compensation is the 
day following service discharge if a claim is received within 
1 year after separation from service.  Otherwise, the 
effective date will be the date of receipt of the claim, or 
the date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2) (2008).

A specific claim in the form prescribed by the VA must be 
filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151(a).  Any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim. 
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 
3.155.

In this case, the Board finds that the September 6, 2005 
correspondence does not constitute an informal claim.  See 38 
C.F.R. § 3.155; Brannon v. West, 12 Vet. App. 32, 35 (1998); 
and Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  It 
does not identify VA compensation for PTSD as a benefit being 
sought and it does not indicate an intent to apply for 
service connection for PTSD.  

In pertinent part, the correspondence states as follows:

It's a well known fact that the damages done to 
our bodies and our minds obstruct our ability to 
perform our duties properly by repeated heavy 
gunfire and noise from air planes and the 
exposure the Invasive chemicals to our bodies . 
. .I feel that trying to get my lungs , my heart 
and blood pressure in shape all these years and 
being under such stress has caused this 
an[e]urys[]m to develop and has caused me to be 
in a life threatening position.  

The correspondence describes stress and service experiences.  
It does not, however, indicate an intent to apply for service 
connection for PTSD.  There is no communication or action 
indicating an intent to apply for service connection for PTSD 
prior to April 4, 2006.  

The Board notes that a September 28, 2005 VA Form 21-4138 
reflects the Veteran's complaints of pain and difficulty 
walking at work.  A February 2006 VA Form 21-4138 and 
accompanying records pertain to the lungs.  After a thorough 
and careful review of the evidence, the Board concludes that 
no claim, formal or informal, for service connection for PTSD 
was received prior to April 4, 2006.

Under 38 C.F.R. § 3.400(b)(2), the effective date for the 
award of disability compensation can be no earlier than the 
date of the receipt of the claim, which is the effective date 
assigned by the AOJ in this case.  Accordingly, an effective 
date, prior to April 4, 2006 for an award of service 
connection for PTSD is not warranted.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  

II.  Bilateral Hearing Loss

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  A proper rating of the 
veteran's disability contemplates its history, 38 C.F.R. § 
4.1, and must be considered from the point of view of a 
veteran working or seeking work.  38 C.F.R. § 4.2.

Disability evaluations for hearing impairment are derived by 
a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).  Examinations are conducted using the controlled 
speech discrimination tests together with the results of the 
pure tone audiometry test.  See 38 C.F.R. § 4.85 (2008).  The 
results are then analyzed using tables contained in 38 C.F.R. 
§ 4.85, Diagnostic Code 6100.

The rating schedule for hearing loss provides that 
evaluations of hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000 and 4000 cycles per second (Hertz).  To 
evaluate the degree of disability from defective hearing, the 
rating schedule established eleven auditory acuity levels 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic 
Code 6100.  

38 C.F.R. § 4.86(a) provides that when the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  The provisions of 38 C.F.R. 
§ 4.86(b) provide that when the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  When all the evidence is assembled, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection in July 2003 for a bilateral hearing loss 
disability.  In such cases, the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also, 
Hart v. Mansfield, 25 Vet. App. 505 (2007).  A 0 percent 
disability rating has been assigned for the entire period.  
Accordingly, the question is whether a rating in excess of 0 
percent is warranted at any time during the appeal period.

VA audiological evaluation performed in May 2003 showed pure 
tone thresholds, in decibels, were as follows:

EAR
1000 
Hertz
2000 
Hertz
3000 
Hertz
4000 
Hertz
RIGHT
10
20
40
65
LEFT
10
25
55
65

The record shows average pure tone threshold was 34 (rounded) 
decibels on the right and 38 (rounded) on the left.  
Discrimination ability was 92 percent correct on the right 
and 94 percent correct on the left.  The pertinent diagnosis 
was moderate bilateral hearing loss and speech discrimination 
was noted to be good in a quiet environment.

VA audiological evaluation performed in July 2007 showed pure 
tone thresholds, in decibels, were as follows:

EAR
1000 
Hertz
2000 
Hertz
3000 
Hertz
4000 
Hertz
RIGHT
15
25
45
65
LEFT
30
50
65
70

Average pure tone threshold was 37.5 decibels on the right 
and 53.75 decibels on the left.  Discrimination ability was 
96 percent correct on the right and 96 percent correct on the 
left.  The pertinent diagnoses were moderate to severe 
sensorineural hearing loss on the right and mild to severe 
sensorineural hearing loss on the left.  Excellent speech 
discrimination understanding was noted, bilaterally.  

The results of both VA examinations constitute level I 
hearing on the right and level I hearing on the left.  When 
combined, the result is a 0 percent disability evaluation, 
for both examinations.  38 C.F.R. § 4.85 (2008).  The Board 
notes that the findings do not show an exceptional pattern of 
hearing impairment and as such, 38 C.F.R. § 4.86 is not for 
application.  38 C.F.R. §§ 4.85, 4.86; Diagnostic Code 6100 
(2008).

A determination as to the degree of impairment due to hearing 
loss disability requires competent evidence.  The Veteran is 
competent to report his symptoms.  As a layman, however, his 
opinion alone is not sufficient upon which to base a 
determination as to the degree of impairment due to such.  
Rather, the Board must weigh and assess the competence and 
credibility of all of the evidence of record, to include both 
positive and negative evidence. See Espiritu v. Derwinski, 2 
Vet. App. 492, 494- 95 (1992); See Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. 
App. 362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  
The Board has considered all pertinent regulations but finds 
no basis upon which to assign a higher evaluation.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board notes that the Veteran has submitted a private 
audiological evaluation report, dated in November 2004.  The 
record consists of an uninterpreted graphic representation of 
audiometric data.  See Kelly v. Brown, 7 Vet. App. 471 (1995) 
(the Board may not interpret graphical representations of 
audiometric data).  To the extent that the Veteran, in a 
September 2005 statement in support of the claim, has 
asserted that the record shows that his hearing is worse than 
that reflected in the 0 percent disability evaluation 
assigned, the Board notes that the Veteran is not shown to 
have expertise in the area of audiology and thus, his 
interpretation of the data is not competent.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992) (lay persons are 
not competent to offer evidence that requires medical 
knowledge).  The most probative evidence is the competent 
objective data establishing that an evaluation in excess of 0 
percent for a the bilateral hearing loss disability is not 
warranted at this time.

To the extent that the Veteran requests a new examination, as 
reflected in correspondence from his representative in March 
2009, the Board notes that the mere passage of time does not 
render an otherwise adequate examination conducted 
inadequate.  See VAOPGCPREC 11-95.  The Board finds that the 
July 2007 VA examination report is adequate and consistent 
with the evidence.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.


ORDER

Entitlement to an effective date, prior to April 4, 2006, for 
an award of service connection for PTSD, is denied.  

An evaluation in excess of 0 percent for a bilateral hearing 
loss disability is denied.  


REMAND

The Veteran has asserted that service connection for 
hypertension, a heart disorder, and abdominal aortic aneurysm 
is warranted based on either direct service connection or 
secondary service connection.  The Board notes that, in a 
November 2006 notice of disagreement, he asserted that the 
disorders were side effects of his service-connected PTSD.  

Service treatment records are negative for complaints or 
findings in regard to hypertension, a heart disorder, or 
abdominal aortic aneurysm.  The November 1945 separation 
examination report shows that the cardiovascular system was 
normal and x-ray examination of the chest was noted to be 
normal.  The report notes that the condition of the arteries 
and veins, and character of pulse, were normal.  Blood 
pressure was 146/70.  

A June 1988 private record shows a diagnosis of hypertension, 
and x-ray examination of the chest in March 1991 showed 
hyperinflation of both lung fields without evidence of active 
infiltration or consolidation.  The heart size was normal, 
and the aorta was mildly atherosclerotic.  The impressions 
were hyperinflation consistent with chronic obstructive 
pulmonary disease (COPD) and no active disease was noted.  A 
January 1994 private record notes that he took blood pressure 
medication mostly when he was under stress.  A November 1995 
record notes evaluation for his "cardiac and mental 
status."  An October 2005 record reflects diagnoses to 
include hypertension, coronary artery disease, and peripheral 
vascular disease with abdominal aortic aneurysm stent 
placement.  

In this case, the Board finds that further development is 
required in order to determine whether there is a 
relationship between hypertension, a heart disorder, and 
abdominal aortic aneurysm and service or service-connected 
disability.  

In addition, the Veteran is appealing the initial 0 percent 
disability evaluation assigned for asbestos-related pleural 
disease under 38 C.F.R. § 4.97, Diagnostic Code 6833 
pertaining to interstitial lung disease disorders.  Under 
Diagnostic Code 6833, a 10 percent rating is assigned where 
pulmonary function tests (PFTs) reveal that forced vital 
capacity (FVC) is 75 to 80 percent of predicted value or 
where the diffusion capacity of the lung for carbon monoxide 
by the single breath method (DLCO (SB)) is 66 to 80 percent 
of predicted value.  A 30 percent rating is warranted where 
FVC is 65 to 74 percent of predicted value or; DLCO (SB)is 56 
to 65 percent of predicted value.  A 60 percent rating is 
warranted for disability manifested by FVC of 50 to 64 
percent of predicted value; or DLCO (SB)of 40 to 55 percent 
of predicted value; or a maximum oxygen consumption of 15 to 
20 ml/kg/min (with cardiorespiratory limit).  A 100 percent 
rating is warranted for disability manifested by an FVC less 
than 50 percent of predicted value; or DLCO (SB) less than 40 
percent of predicted value; or maximum exercise capacity less 
than 15 ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation); or cor pulmonale or pulmonary 
hypertension; or requires outpatient oxygen therapy.

The Board notes that VA amended the Rating Schedule 
concerning respiratory conditions, effective from October 6, 
2006.  VA added provisions that clarify the use of PFTs in 
evaluating respiratory conditions.  A new paragraph (d) to 38 
C.F.R. § 4.96, titled "Special provisions for the application 
of evaluation criteria for diagnostic codes 6600, 6603, 6604, 
6825-6833, and 6840-6845" has seven provisions, which state:

(1) PFTs are required to evaluate respiratory conditions 
except: (i) When the results of a maximum exercise capacity 
test are of record and are 20 ml/kg/min or less.  If a 
maximum exercise capacity test is not of record, evaluation 
should be based on alternative criteria.  (ii) When pulmonary 
hypertension (documented by an echocardiogram or cardiac 
catheterization), cor pulmonale, or right ventricular 
hypertrophy has been diagnosed.  (iii) When there have been 
one or more episodes of acute respiratory failure.  (iv) When 
outpatient oxygen therapy is required.

(2) If the DLCO (SB) test is not of record, evaluation should 
be based on alternative criteria as long as the examiner 
states why the DLCO (SB) test would not be useful or valid in 
a particular case.

(3) When the PFTs are not consistent with clinical findings, 
evaluation should be based on the PFTs unless the examiner 
states why they are not a valid indication of respiratory 
functional impairment in a particular case.

(4) Post-bronchodilator studies are required when PFTs are 
done for disability evaluation purposes except when the 
results of pre-bronchodilator PFTs are normal or when the 
examiner determines that post-bronchodilator studies should 
not be done and states why.

(5) When evaluating based on PFTs, post- bronchodilator 
results are to be used unless the post-bronchodilator results 
were poorer than the pre-bronchodilator results. In those 
cases, the pre- bronchodilator values should be used for 
rating purposes.

(6) When the results of different PFTs (FEV-1, FVC, etc.) are 
disparate (so that the level of evaluation would differ 
depending on which test result is used), the test result that 
the examiner states most accurately reflects the level of 
disability should be used for evaluation.

(7) If the FEV-1 and the FVC are both greater than 100 
percent, a compensable evaluation based on a decreased FEV-
1/FVC ratio should not be assigned. 

The Board notes that the August 2003 VA examination report 
notes asbestos-related pleural disease shown by computed 
axial tomography (CAT) scan, and pleural thickening was 
noted.  The interpretation of PFTs was moderate obstruction 
and normal DLCO, and the diagnosis was asbestos-related 
pleural disease.  On VA examination in October 2005, the 
diagnosis entered was asbestos-related pleural disease, with 
notation of increased dyspnea and decreasing PFTs.  FVC was 
89 percent predicted, and DLCO was 54.4 percent predicted.  
The interpretation was mild obstruction; normal TLC with air 
trapping; and DLCO equals moderately severe defect.  The 
impression of x-ray examination included chronic increased 
interstitial markings.  

The June 2007 VA examiner stated that PFTs were consistent 
with chronic obstructive pulmonary disease (COPD) in 
association with a 40-year history of smoking cigarettes, 
noting PFTs showed significant improvement in DLCO from 55 
percent in October 2005 to 77 percent on current PFTs.  The 
examiner added that there was not much difference in FEV1/FVC 
from 61 percent in October 2005 compared to the current PFTs 
showing 60 percent.  The examiner opined that it was more 
likely that the Veteran's respiratory impairment was due to 
nonservice-connected COPD, and not service-connected 
asbestos-related pleural plaques.  

The Board notes that in March 2009, the Veteran's 
representative asserted that the Veteran's service-connected 
asbestos-related pleural plaques aggravated the nonservice-
connected COPD.  In addition, it was asserted that the 
Veteran was worse.  In this case, the Board finds that 
further development is warranted.  

In this case, the Board finds that further development is 
required in order to determine whether there is a 
relationship between hypertension, a heart disorder, and 
abdominal aortic aneurysm and service or service-connected 
disability.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran 
for a VA cardiology examination.  The 
claims file should be made available for 
review in conjunction with the examination 
and the examiner's attention should be 
directed to this remand.  All necessary 
tests should be conducted.  The AOJ should 
request that the examiner provide an 
opinion in terms of whether it is more 
likely than not (i.e., probability greater 
than 50 percent), as least as likely as 
not (i.e., probability of 50 percent) or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
hypertension or cardiovascular disorder is 
related to service or is proximately due 
to or been chronically worsened by 
service-connected PTSD?  A complete 
rationale should accompany all opinions 
provided.  

2.  The AOJ should schedule the Veteran 
for a VA pulmonology examination.  The 
claims file should be made available for 
review in conjunction with the examination 
and the examiner's attention should be 
directed to this remand.  All necessary 
tests should be conducted.  The AOJ should 
request that the examiner provide an 
opinion as to the degree of impairment, in 
terms of percentage, attributable to the 
service-connected asbestos-related pleural 
plaques.  A complete rationale should 
accompany all opinions provided.

3.  In light of the above, the AOJ should 
readjudicate the claims.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the Veteran afforded a 
reasonable opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


